     Case 2:19-cv-00681-GMN-NJK Document 27 Filed 07/10/19 Page 1 of 2



 1   Joseph S. Davidson, Pro Hac Vice (Ill. Bar No. 6301581)
     SULAIMAN LAW GROUP, LTD.
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: 630-575-8181
 4   Facsimile: 630-581-8188
     E-Mail: jdavidson@sulaimanlaw.com
 5
     Attorney for the Plaintiff
 6

 7                                  UNITED STATES DISTRICT COURT
                                         DISTRICT OF NEVADA
 8
                                                              Case No. 2:19-cv-00681-GMN-NJK
 9

10                                                            STIPULATION AND ORDER TO
      JOANNE HAYWOOD-AGUILAR,                                 EXTEND TIME FOR PLAINTIFF TO
11                                                            RESPOND TO TRANS UNION’S MOTION
                           Plaintiff,
                                                              TO DISMISS
12
                v.
                                                                             (First Request)
13
      GENERAL MOTORS FINANCIAL
14    COMPANY, INC.; SECURITY FINANCE
      CORPORATION; EQUIFAX
15    INFORMATION SERVICES, LLC; and
      TRANSUNION LLC,
16
                           Defendant.
17

18             COMES       NOW      Plaintiff,   JOANNE       HAYWOOD-AGUILAR,             and    Defendant,

19   TRANSUNION LLC, hereby stipulating to extend time to file an opposition to TransUnion LLC’s
20   Motion to Dismiss Plaintiff’s Complaint (Document 24), file date June 26, 2019, pursuant to LR
21
     IA 6-1.
22
     I.        Plaintiff’s request of 14-days extension to file an opposition
23
               A.     When briefs are due.
24

25             At present, the deadline to file and serve any points and authorities in response to the motion

26   is July 10, 2019. The deadline to file and serve any reply in support of the motion is July 17, 2019.

27             B.     How many extensions of time have been granted.
28
                                                          1
     Case 2:19-cv-00681-GMN-NJK Document 27 Filed 07/10/19 Page 2 of 2



 1          This is Plaintiff’s initial request to extend time to file an opposition to TransUnion LLC’s
 2   Motion to Dismiss.
 3
            C.      Reason why the extension is necessary.
 4
            As result of 4th of July holiday as well as conflicting professional obligations, Counsel for
 5
     Plaintiff requires an additional 14 days to file an adequate response.
 6

 7          D.      Specific amount of time requested.

 8          Plaintiff is seeking 14 days. Accordingly, the deadline to file and serve any points and

 9   authorities in response to the motion will be July 24, 2019. The deadline to file and serve any reply
10
     in support of the motion is July 31, 2019.
11
     II.    Conclusion
12
            WHEREFORE, Plaintiff and Defendant request that this stipulation to extend briefing
13
     schedule be granted.
14

15          IT IS SO STIPULATED.

16   DATED: July 10, 2019                                   DATED: July 10, 2019
17   JOANNE HAYWOOD-AGUILAR                                 TRANSUNION LLC
18
     By: /s/ Joseph S. Davidson                             By: /s/ Trevor R. Waite
19   Joseph S. Davidson                                     Trevor R. Waite
     SULAIMAN LAW GROUP, LTD. 2500                          ALVERSON TAYLOR & SANDERS
20   South Highland Avenue, Suite 200                       6605 Grand Montecito Parkway, Suite 200
     Lombard, Illinois 60148                                Las Vegas, Nevada 89149
21   630-575-8181                                           702-384-7000
22   jdavidson@sulaimanlaw.com                              twaite@alversontaylor.com

23
                                                   ORDER
24

25

26   IT IS SO ORDERED.
27

28                                                          ____________________________________
     DATED this ____
                12 day of July, 2019.                       Gloria M. Navarro, Chief Judge
                                                            UNITED STATES DISTRICT COURT

                                                        2
